DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-19 and 21 were pending in this application prior to the after final amendment dated 05/16/2022. Claims 1 and 2 are now amended. Claim 21 is cancelled and no new claims are added. Hence, claims 1-19 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 8 section 112a), filed on 05/16/2022 with respect 112 rejections of claim 3 have been fully considered and are persuasive. The 112 (a) rejection of claim 3 has been withdrawn. 
Applicant’s arguments (pg. 8 section 112b), filed on 05/16/2022 with respect 112 rejections of claim 2-3 have been fully considered and are persuasive. The 112 (b) rejection of claims 2 and 3 has been withdrawn. 
Applicant’s arguments (pg. 9-10), filed on 05/16/2022 with respect to 103 rejection of claims 1-19 have been fully considered and are persuasive. The 103 rejection of claims of 1-19 has been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Digman et al. (US20190099054A1) and Lucas et al. (US-20170097224) neither teach nor fairly suggest that a third cam detector is positioned to detect at least one of the first and second cam lobes; and that the controller is configured to detect at least one rotational position among the plurality of rotational positions in response to concurrent detection of the first and second cam lobes by multiple cam detectors among the first, second, and third cam detectors.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-19 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711